COOK, Judge,
with whom
FLETCHER, Judge, joins (concurring):
In United States v. Ruiz, 23 U.S.C.M.A. 181, 182, 48 C.M.R. 797, 798 (1974), the Court reviewed, and reaffirmed, earlier cases which held that Article 31(a) of the Uniform Code1 “has a broader sweep than the Fifth Amendment” and protects an accused or suspect against being compelled to provide samples of his handwriting and being compelled to speak for voice identification. Nothing in this case requires that we reexamine this settled construction of Article 31. Consequently, we disassociate ourselves from the several statements in the principal opinion that imply a different construction of the article in regard to such evidence. However, we agree with the view expressed in the Analysis to Rule 301 of the new Military Rules of Evidence,2 that “[n]o persuasive reason exists for Article 31 to be extended to bodily fluids,” as a taking thereof, like the taking of fingerprints, does not involve the creation of evidence.3 So far as it deals with the admissibility of the sample of blood taken from the accused, we agree with the principal opinion that it was not obtained in violation of Article 81. We also agree with parts V and VI.

. Article 31(a), Uniform Code of Military Justice, 10 U.S.C. § 831(a).


. Military Rules of Evidence, Manual for Courts-Martial, United States, 1969 (Revised edition), ch. XXVII.


. Appendix 18, Analysis of the Military Rules of Evidence, Manual, supra.